Exhibit 10.03

 

Second Amendment to

EMPLOYMENT AGREEMENT

 

This Second Amendment (“Amendment”) to the Employment Agreement by and between
Natural Alternatives International, Inc., a Delaware corporation (“Company”),
and Michael E. Fortin (“Employee”), dated effective as of October 1, 2015, and
previously amended effective September 1, 2016 (“Agreement”), is made and
entered into effective as of July 1, 2018. Unless otherwise defined herein,
capitalized terms shall have the meanings given them in the Agreement.

 

1.      Pursuant to Section 4(a) of the Agreement, Employee’s base salary is
hereby increased to Two Hundred Twenty-Five Thousand dollars ($225,000) per
year.

 

2.     Except as set forth herein, all other terms and conditions of the
Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of September
20, 2018.

 

 

EMPLOYEE

 

 

/s/ Michael E. Fortin                    

Michael E. Fortin

 

 

COMPANY

 

Natural Alternatives International, Inc.,

a Delaware corporation

 

 

/s/ Kenneth E. Wolf                    

Kenneth E. Wolf, President

 